Exhibit 10.1

 

AWARD CANCELLATION AGREEMENT

 

This award cancellation agreement (the “Agreement”) entered into on December [  
], 2009, is by and between Methode Electronics, Inc., a Delaware corporation
(the “Company”) and [                            ] (the “Grantee”).

 

WHEREAS, the Company and Grantee are parties to restricted stock award
agreements dated September 13, 2007 (the “2007 RSA Agreement”)  and July 21,
2008 (the “2008 RSA Agreement;” the 2007 RSA Agreement and the 2008 RSA
Agreement are collectively referred to herein as the “RSA Agreements”);

 

WHEREAS, the Company and Grantee are parties to cash incentive award agreements
dated as of the same dates (the “Tandem Cash Agreements”);

 

WHEREAS, pursuant to the 2007 RSA Agreement, the Grantee was granted
[            ] shares of restricted stock scheduled to vest as of May 1, 2010,
provided certain performance measures were satisfied;

 

WHEREAS, pursuant to the 2008 RSA Agreement, the Grantee was granted
[            ] shares of restricted stock scheduled to vest as of April 30,
2011, provided certain performance measures were satisfied;

 

WHEREAS, pursuant to the Tandem Cash Agreements, the Grantee was granted cash
awards scheduled to vest as of May 1, 2010 and April 30, 2011, respectively,
provided certain performance measures were satisfied;

 

WHEREAS, the Company’s Compensation Committee has determined, and the Grantee
has agreed, that, based on the Company’s restructuring activities, impairment
charges and the global recession, it is extremely unlikely that any of the
restricted stock or cash incentives granted under the RSA Agreements or the
Tandem Cash Agreements will be earned or vested; and

 

WHEREAS, the Company and the Grantee mutually agree that the RSA Agreements and
the Tandem Cash Agreements should be terminated and all awards thereunder
cancelled.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company and the Grantee agree to cancel
all awards under the RSA Agreements and the Tandem Cash Agreements on the terms
and conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 


1.             TERMINATION OF RSA AGREEMENTS.  THE COMPANY AND THE GRANTEE
HEREBY AGREE THAT THE RSA AGREEMENTS ARE TERMINATED IMMEDIATELY AND THE AWARD OF
[            ] SHARES OF RESTRICTED STOCK UNDER THE 2007 RSA AGREEMENT AND
[            ] SHARES OF RESTRICTED STOCK UNDER THE 2008 RSA AGREEMENT ARE
CANCELLED IMMEDIATELY.  THE GRANTEE ACKNOWLEDGES AND AGREES THAT HE SHALL HAVE
NO FURTHER RIGHTS UNDER THE RSA AGREEMENTS.


 


2.             TERMINATION OF TANDEM CASH AGREEMENTS.  THE COMPANY AND THE
GRANTEE HEREBY AGREE THAT THE TANDEM CASH AGREEMENTS ARE TERMINATED IMMEDIATELY
AND NO CASH AMOUNTS SHALL BE PAID PURSUANT TO SUCH AGREEMENTS.  THE GRANTEE
ACKNOWLEDGES AND AGREES THAT HE SHALL HAVE NO FURTHER RIGHTS UNDER THE TANDEM
CASH AGREEMENTS.


 


3.             BONUS.  IN CONSIDERATION OF AGREEING TO TERMINATE THE RSA
AGREEMENTS AND THE TANDEM CASH AGREEMENTS, SUBJECT TO SECTION 4 BELOW, THE
COMPANY SHALL PAY TO GRANTEE THE FOLLOWING AMOUNTS:


 


A.            IF, AT ANY TIME BETWEEN THE DATE OF THIS AGREEMENT AND MAY 1,
2010, THE COMPANY DECLARES AND PAYS A CASH DIVIDEND ON ITS COMMON STOCK, THE
GRANTEE WILL BE PAID AN AMOUNT EQUAL TO THE PER SHARE DIVIDEND AMOUNT MULTIPLIED
BY [            ]; AND

 


B.            IF, AT ANY TIME BETWEEN THE DATE OF THIS AGREEMENT AND APRIL 30,
2011, THE COMPANY DECLARES AND PAYS A CASH DIVIDEND ON ITS COMMON STOCK, THE
GRANTEE WILL BE PAID AN AMOUNT EQUAL TO THE PER SHARE DIVIDEND AMOUNT MULTIPLIED
BY [            ].


 


4.             TERMINATION OF EMPLOYMENT. IN THE EVENT GRANTEE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED FOR ANY REASON WHATSOEVER, THE GRANTEE SHALL NOT BE
ENTITLED TO THE PAYMENT OF ANY BONUS AMOUNTS UNDER SECTION 3 ABOVE FOLLOWING THE
DATE OF SUCH TERMINATION.


 


5.             CONSTRUCTION.  THE CONSTRUCTION AND OPERATION OF THIS AGREEMENT
IS GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ANY CONFLICTS
OR CHOICE OF LAW RULES OR PRINCIPLES THAT MIGHT OTHERWISE REFER CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION,
AND ANY LITIGATION ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT IN THE CIRCUIT
COURT OF THE STATE OF ILLINOIS OR THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DIVISION OF THE NORTHERN DISTRICT OF ILLINOIS.


 


6.             AMENDMENT.  THIS AGREEMENT MAY BE AMENDED AT ANY TIME BY WRITTEN
AGREEMENT BETWEEN THE COMPANY AND GRANTEE.


 


7.             NO RETENTION RIGHTS.  NOTHING HEREIN CONTAINED SHALL CONFER ON
THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY
OR ITS SUBSIDIARIES OR AFFILIATES, OR INTERFERE WITH THE RIGHT OF THE COMPANY OR
ITS SUBSIDIARIES OR AFFILIATES TO TERMINATE AT ANY TIME THE EMPLOYMENT OF THE
GRANTEE.

 

2

--------------------------------------------------------------------------------


 


8.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES AND CANCELS ALL
PRIOR WRITTEN OR ORAL AGREEMENTS AND UNDERSTANDINGS RELATING TO THE TERMS OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE RSA AGREEMENTS AND THE TANDEM
CASH AGREEMENTS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

GRANTEE

 

METHODE ELECTRONICS, INC.

 

 

 

 

 

By:

 

 

 

 

Paul G. Shelton

 

 

 

Its:

Chairman, Compensation Committee

 

3

--------------------------------------------------------------------------------